—Judgment, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about April 26, 1995, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Department of Motor Vehicles’ determination that petitioner is ineligible to be licensed as a school bus driver due to a 1976 felony conviction for criminal possession of a controlled substance in the first degree under Penal Law § 220.21, unanimously affirmed, without costs.
Petitioner was not entitled to a pretermination hearing as a conditional employee under Vehicle and Traffic Law § 509-d (2) (b) (see, Donato v Plainview-Old Bethpage Cent. School Dist., 96 F3d 623, 629-630), and his posttermination appeal was properly denied because his existing certificate of relief from disabilities (Correction Law § 701) did not contain the requisite findings regarding his fitness to drive a school bus (Vehicle and Traffic Law § 509-cc [2] [b]). In addition, petitioner has an alternative form of relief in a proceeding to obtain the requisite certificate, and may challenge any determination made thereafter.
Motion for summary judgment denied. Concur—Murphy, P. J., Sullivan, Milonas, Rubin and Andrias, JJ.